DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/23/21 has been entered. Claims 1-22 remain pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9-12, 18, 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 of U.S. Patent No. 10,528,580 in view of Peelen (US 2016/0301751). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 1, 12 of 16/726,059 are obvious over the limitations in claims 1, 2 of US 10,528,580 in view of Peelen (US 2016/0301751).

Claim
16/726,059
Claim
US 10,528,580

maintaining, by a map-storing node of a plurality of map-storing nodes in a database system, maintaining a respective mapping that indicates: a plurality of chunks of data; and for each chunk of the plurality of chunks of data: one or more host nodes assigned to said each chunk and for each host node, …, of the one or more host nodes assigned to said each chunk,

a registration timestamp corresponding to a time when the map-storing node established that said each host node was a host of said each chunk; loading, by the map-storing node, one or more local chunks of the plurality of chunks into volatile memory of the map-storing node;

storing, by the map-storing node in the mapping, as the registration time stamp for each local chunk of the one or more local chunks, a time of completion of loading of said each local chunk into the volatile memory;



in response to a re-distribution event, determining a first set of one or more chunks, of the plurality of chunks, affected by the re-distribution event;


for each chunk of the first set of chunks: determining, by the map-storing node, at least one additional host node for said each chunk;

each map storing node, of the plurality of map storing nodes, updating, by the map-storing node, the respective mapping to indicate the at least one 


maintaining at a particular node, in a system that includes a plurality of nodes, a mapping that indicates: a plurality of host nodes for a particular chunk of data, wherein each host node of the plurality of host nodes is a node that has been assigned to load a copy of the particular chunk of data into its volatile memory;



and for each host node, of the plurality of host nodes, a registration timestamp corresponding to a most recent time at which the particular node registered the host node as a host for the particular chunk of data;



maintaining, at the particular node, a global completion timestamp that indicates a particular time;
wherein, at the particular time, all host nodes that had been assigned to the particular chunk had completed loading the particular chunk into their respective volatile memories;

…further comprising: wherein each node of the plurality of nodes maintains a respective mapping; detecting when a node, that hosts one or more chunks, has been removed;

determining, for each chunk of the one or more chunks, a respective additional host node;


and updating, for each node in the plurality of nodes, the respective mapping to indicate: the respective additional host node for each chunk of the one or more 


receiving, at a particular map-storing node, a query requiring access to a particular chunk of the first set of chunks;

in response to receiving the query: selecting a particular host node, of one or more host nodes assigned to the particular chunk, based at least in part on the mapping maintained at the particular map-storing node;

and causing the particular host node to perform work, for the query, that involves accessing data items in the particular chunk
1
receiving, at the particular node, a query requiring access to the particular chunk; in response to the query, performing the steps of: selecting a particular host node, of the plurality of host nodes, based at least in part on comparisons between the global completion timestamp and the registration timestamps of the plurality of host nodes;

wherein the particular host node is selected to be a target candidate to perform work for the query based, at least in part, on the registration timestamp of the particular host node being less than the global completion timestamp;

causing the particular host node to perform work, for the query, that involves accessing data items in the particular chunk
9, 20
wherein the one or more host nodes assigned to the particular chunk include a first host node where a registration time of the first host node is greater than the global completion time and a second host node where a registration time of the second host node is less than the global completion time, and wherein the selecting a particular host node involves selecting the second host node over the first host node
4
wherein the plurality of host nodes includes a first host where the registration time corresponding to the first host is greater than the global completion time; wherein the plurality of host nodes includes a second host wherein the registration time corresponding to the second host is less than the global completion time; and wherein the step of selecting a particular node involves selecting the second host over the first host
10, 21
wherein the one or more host nodes assigned to the particular chunk include a first host node where a startup time of the first host node is greater than a registration time corresponding to the first host node and a second host node 


wherein the plurality of host nodes includes a first host where a startup time of the first host is greater than the registration time corresponding to the first host; wherein the plurality of host nodes includes a second host wherein the 

wherein the one or more host nodes assigned to the particular chunk include a first host node where a startup time of the first host node is greater than a registration time corresponding to the first host node and a second host node where a startup time of the second host node is lesser than a registration time corresponding to the second host, and wherein the selecting a particular host node involves selecting the second host node over the first host node.
5
wherein the plurality of host nodes includes a first host where a startup time of the first host is greater than the registration time corresponding to the first host; wherein the plurality of host nodes includes a second host wherein the startup time of the second host is lesser less than the registration time corresponding to the second host; and wherein the step of selecting a particular node involves selecting the second host over the first host


Claims 1, 2 of US 10,528,580 fail to cover “…other than the map-storing node,…”
However, Peelen teaches the above limitations at least by ([0056] “The metadata component 380 is also responsible for managing entries in the metadata table based on chunks (e.g., chunk 1 540) transferred to a node. The metadata entry can be associated several defined fields that define attributes of the metadata entry. By way of example, fields can include a property field (e.g., Download ID, Node ID, Chunk ID, Timestamp, and IsInsertion) corresponding to a type field (Download ID, std::string, uint32_t, unint64_t, and bool), and a description field... the Node ID indicates an identifier for the node on which the metadata entry originates, the Chunk ID indicates a particular chunk of a plurality of chunks associated with a download, a time stamp indicates a time when the metadata change occurred and an IsInsertion indicate whether the change is an other than the peer manager storing the table (other than the map-storing node), and a corresponding timestamp 540 for each metadata entry).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teachings of Peelen into the invention of Claims 1, 2 of US 10,528,580 because they both similarly disclose the processing of portions of data files, such as chunks. Consequently, one of ordinary skill in the art would be motivated to further modify the disclosed invention as in Claims 1, 2 of US 10,528,580 to further include the assigning of chunks to host nodes other than a map storing node as in Peelen in order to keep the metadata separated from the actual data and increase processing efficiency.

Claims 7, 9-11, 18, 20-22 are also rejected for the same reason, and in accordance with the mapping above, due to their dependency on claims 1, 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 12 similarly recite maintaining, by a map-storing node of a plurality of map-storing nodes in a database system, a mapping that indicates: a plurality of chunks of data; and for each chunk of the plurality of chunks of data: one or more host nodes assigned to said each chunk and for each host node, other than the map-storing node, of the one or more host nodes assigned to said each chunk, a registration timestamp corresponding to a time when the map-storing node established that said each host node was a host of said each chunk; loading, by the map-storing node, one or more local chunks of the plurality of chunks into volatile memory of the map-storing node; storing, by the map-storing node in the mapping, as the registration time stamp for each local chunk of the one or more local chunks, a time of completion of loading of said each local chunk into the volatile memory; in response to a re-distribution event, determining a first set of one or more chunks, of the plurality of chunks, affected by the re-distribution event; for each chunk of the first set of chunks: determining, by the map-storing node, at least one additional host node for said each chunk; updating, by the map-storing node, the respective mapping to indicate the at least one additional host node and an additional registration timestamp for said each chunk for the at least one additional host node, wherein the map-storing node comprises one or more hardware processors.
The limitations of maintaining, …, a mapping that indicates: a plurality of chunks of data; and for each chunk of the plurality of chunks of data: one or more host nodes assigned to said each chunk and for each host node, other than the map-storing node, of the one or more host nodes assigned to said each chunk, a 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – … by a map-storing node of a plurality of map-storing nodes in a database system…; loading, by the map-storing node, one or more local chunks of the plurality of chunks into volatile memory of the map-storing node; storing, by the map-storing node in the mapping, as the registration time stamp for each local chunk of the one or more local chunks, a time of completion of loading of said each local chunk into the volatile memory; wherein the map-storing node comprises one or more hardware processors. The map-storing nodes, one or more computing devices, non-transitory computer-readable media, and one or more hardware processors are recited at a high-level of generality (i.e., as generic computer devices performing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of loading, by the map-storing node, one or more local chunks of the plurality of chunks into volatile memory of the map-storing node; storing, by the map-storing node in the mapping, as the registration time stamp for each local chunk of the one or more local chunks, a time of completion of loading of said each local chunk into the volatile memory, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 
Claims 2-11, 13-22 depend on claims 1, 12 and include all the limitations of claims 1, 12. Therefore, claims 2-11, 13-22 recite the same abstract idea of maintaining a mapping practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-3, 13-14 similarly recite additional limitation pertaining to detecting when a nodes has been added or removed. This judicial exception is not integrated into a practical application. The additional element represents further mental process steps of mentally judging based on the user monitoring the status of nodes storing chunks. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process steps) and do not integrate the judicial exception into a practical application. Accordingly, claim 2-3, 13-14 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps of determining when 
Claims 4-5, 7-11, 15-16, 18-22 similarly recite the additional limitations pertaining to the storage of global completion timestamps and updated global completion timestamps, accessing of data chunks based on a received query, and comparison of different timestamps in order to select the node for accessing a particular chunk. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are data gathering steps.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements represent well-understood, routine, conventional activity previously 
Claims 6, 17 similarly recite additional limitation pertaining to determining of chunks that are not affected by a redistribution event. This judicial exception is not integrated into a practical application. The additional element represents further mental process steps of mentally judging based on the user monitoring the status of nodes storing chunks, chunks that are located on nodes other than the node that went offline and not determining an additional host for these chunks. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process steps) and do not integrate the judicial exception into a practical application. Accordingly, claim 6, 17 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 12-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peelen (US 2016/0301751) in view of Wei (US 9,405,483).
Regarding claim 1, Peelen discloses:
A method comprising: maintaining, by a map-storing node of a plurality of map-storing nodes in a database system, maintaining a respective mapping that indicates: a plurality of chunks of data at least by ([0056] “a in each peer node as each insertion corresponds to an available chunk that is cached.”) and the table maps the storage of chunks within all of the individual cache managers in each peer node (map-storing nodes); further, Fig. 5A, 540 shows a chunk and the metadata of the chunk that is stored for each chunk in the table shown in Fig. 5B which includes a chunk ID, and timestamp (registration timestamp) that indicates when the metadata was updated which corresponds to a chunk being inserted or deleted to the particular node;
for each chunk of the plurality of chunks of data: one or more host nodes assigned to said each chunk, and for each host node, other than the map-storing node, of the one or more host nodes assigned to said each chunk, a registration timestamp corresponding to a time when the map-storing node established that said each host node was a host of said each chunk at least by ([0056] “The metadata component 380 is also responsible for managing 
loading, by the map-storing node, one or more local chunks of the plurality of chunks into volatile memory of the map-storing node at least by ([0058] “Metadata tables can be maintained in in-memory of a peer node. An in-memory table on each peer node can correspond to each data download. The table can include several portions (e.g., a global sorted chunk list, an insertion table, and a deletion table).” [0043] “With reference to the head phase, at the start of the download, all nodes can be empty with source data. As such, the nodes can then attempt to retrieve random chunks from the cloud computing platform storage. 
storing, by the map-storing node in the mapping, as the registration time stamp for each local chunk of the one or more local chunks, a time of completion of loading of said each local chunk into the volatile memory at least by ([0054] “the metadata component 380 stores and communicates metadata tables” [0056] “The metadata component 380 is also responsible for managing entries in the metadata table based on chunks (e.g., chunk 1 540) transferred to a node. The metadata entry can be associated several defined fields that define attributes of the metadata entry. By way of example, fields can include a property field (e.g., Download ID, Node ID, Chunk ID, Timestamp, and IsInsertion) corresponding to a type field (Download ID, std::string, uint32_t, unint64_t, and bool), and a description field. The Download ID indicates an identifier for the download, the Node ID indicates an identifier for the node on which the metadata entry originates, the Chunk ID indicates a particular chunk of a plurality of chunks associated with a download, a time stamp indicates a time when the metadata change occurred and an IsInsertion indicate whether the change is an insertion or deletion change. It is contemplated that when a chunk is inserted into the cache or deleted from the cache, a corresponding metadata entry can be generated. The metadata entry can be propagated to peer nodes after a synchronization operation. [0057] “A timestamp can be attached to each metadata entry. Timestamps can be durable and can also persist across processes”) and Fig. 3 shows that the metadata component 380, which stores 
in response to a re-distribution event, determining a first set of one or more chunks, of the plurality of chunks…; … determining, by the map-storing node, at least one additional host node for said each chunk at least by ([0055] “The metadata component adds a new row to the table when a new peer node is added to the peer group, and also adds a new metadata table for a new download.” [0062] discloses an initializing operation which performs actions for building the metadata entry table for a node, such as for a new node or during failover (re-distribution event) which includes detecting pre-cached chunks (first set of one or more chunks) and all metadata entries by retrieving tables from the existing peer nodes when the node joins for the chunks and metadata entries which are to be loaded onto the new node’s metadata table by the metadata component);
updating, by the map-storing node, the mapping to indicate the at least one additional host node and an additional registration timestamp for said each chunk for the at least one additional host node at least by ([0056] “It is contemplated that when a chunk is inserted into the cache or deleted from the cache, a corresponding metadata entry can be generated. The metadata entry can be propagated to peer nodes after a synchronization operation” [0057] “A metadata entry refers to a basic data element in a metadata exchange operation. 
wherein the map storing node comprises one or more hardware processors at least by ([0015] “embodiments are described with reference to a node and client device operating environment supported by a cloud computing platform, the node and client device operating environment includes several peer nodes processing data requests from client devices utilizing applications and services on the cloud computing platform.”).
Peelen fails to disclose “in response to a re-distribution event, determining a first set of one or more chunks, of the plurality of chunks, affected by the re-distribution event; for each chunk of the first set of chunks: determining, by the map-storing node, at least one additional host node for said each chunk”
However, Wei teaches the above limitation at least by ([col. 11, lines 28-37] “either master storage node 300 or, or alternatively, slave storage node(s) 310 may perform sending data chunks from the in-memory volume snapshot buffer to the remote snapshot data store as part of the snapshot operation. For instance, slave storage node(s) 310 may send data chunks from the in-memory volume snapshot buffer as part of a failover mechanism, where the master 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wei into the teaching of Peelen because the references similarly disclose the processing portions of data files, such as chunks. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Peelen to further include the determining of chunks affected by a node failure and subsequently redistributing the chunks as in Wei in order to preserve the integrity of the data and avoid any potential losses due to node failures or other errors (Wei, [col. 11, lines 32-37]).
As per claim 2, claim 1 is incorporated, Wei further discloses:
further comprising detecting when the re-distribution event in response to removal of a node of the one or more host nodes assigned to the first set of one or more chunks at least by ([col. 9, lines 6-10] “The system or other memory device implementing in-memory volume snapshot buffers 304 and 314 may not be persistent storage (that is in the event of system failure, such as a power failure, data in the memory device may be lost).” [col. 11, lines 28-37] “either master storage node 300 or, or alternatively, slave storage node(s) 310 may perform sending data chunks from the in-memory volume snapshot buffer to the remote snapshot data store as part of the snapshot operation. For instance, 
As per claim 3, claim 1 is incorporated, Peelen further discloses:
further comprising detecting when a node has been added, wherein the re-distribution event is in response to detecting addition of the at least one additional host node at least by ([0055] “The metadata component adds a new row to the table when a new peer node is added to the peer group, and also adds a new metadata table for a new download.” [0062] discloses an initializing operation which performs actions for building the metadata entry table for a node, such as for a new node joining the collaboration data proxy network);
As per claim 6, claim 1 is incorporated, Wei further discloses:
further comprising: determining a second set of one or more chunks, of the plurality of chunks, that are not affected by the re-distribution event; wherein the second set of chunks does not include chunks of the first set of chunks; not determining an additional host node for any chunks of the second set of chunks at least by ([col. 11, lines 28-32] “In some embodiments, either master storage node 300 or, or alternatively, slave storage node(s) 310 may perform sending data chunks from the in-memory volume snapshot buffer to the remote snapshot data store as part of the snapshot operation.” [col. 12, lines Data chunks already stored in the remote snapshot data store may be marked in the listing as stored. While those data chunks that have not yet been stored, may be identified as not stored. If the data chunk is stored in the remotes snapshot data store, then, as indicated by the positive exit from 720, the write request may be completed, as indicated at 730, and may be acknowledged as complete. If the data chunk is not stored in the remote snapshot, then the data chunk may be identified for storage in a local in-memory volume snapshot buffer, as indicated at 740” ) and the second set of data chunks are the chunks already stored in remote snapshot data store which cause the write request to be completed. That is, these chunks are already stored remotely and are not affected by the redistribution event and do not required that an additional host node be determined to store them.
As per claim 7, claim 4 is incorporated, Peelen further discloses:
further comprising: receiving, at a particular map-storing node, a query requiring access to a particular chunk of the first set of chunks; in response to receiving the query: selecting a particular host node, of one or more host nodes assigned to the particular chunk, based at least in part on the mapping maintained at the particular map-storing node; and causing the particular host node to perform work, for the query, that involves accessing data items in the particular chunk at least by ([0003] “A plurality of metadata tables on one or more peer nodes are referenced for data corresponding to a data request of a requesting node. The metadata tables indicate availability of chunks of data in the one or more peer nodes. A determination is made that the data corresponding to the data request is downloadable from the one or more node; the determination is based on the metadata tables. A download operation configuration instance is generated for a data request of a requesting node. The download operation configuration instance comprises configuration settings for downloading data corresponding to the data request from the one or more peer nodes. The chunk of data is downloaded from the corresponding one or more peer nodes, where the chunk is located, using the configuration settings” [0036] “The data proxy component 310 is responsible for receiving a data request associated with a requesting node and determining whether the data request from the requesting node is directed to collaboration data. The collaboration data refers to data that is stored in the cloud computing platform storage or one or more peer nodes.” [0065]-[0066] disclose further details regarding the execution of the received request (query)) and the query requiring access to a particular chunk is the request of a requesting node involving downloading the chunk from a peer node that has the chunk, as demined based on the metadata table, that was needed to fulfill the request.
As per claim 8, claim 7 is incorporated, Peelen further discloses:
wherein the one or more host nodes assigned to the particular chunk include a first host node and a second host node at least by ([0058] 
and wherein the selecting the particular host node involves selecting the second host node over the first host node at least by ([0003] “A plurality of metadata tables on one or more peer nodes are referenced for data corresponding to a data request of a requesting node. The metadata tables indicate availability of chunks of data in the one or more peer nodes. A determination is made that the data corresponding to the data request is downloadable from the one or more node; the determination is based on the metadata tables. A download operation configuration instance is generated for a data request of a requesting node. The download operation configuration instance comprises configuration settings for downloading data corresponding to the data request from the one or more peer nodes. The chunk of data is downloaded from the corresponding one or more peer nodes, where the chunk is located, using the configuration settings” [0065]-[0066] disclose further details regarding the execution of the received request (query)) and the selecting of the 
Wei further discloses:
wherein the re-distribution event is in response to detecting removal of the first host node at least by ([col. 9, lines 6-10] “The system or other memory device implementing in-memory volume snapshot buffers 304 and 314 may not be persistent storage (that is in the event of system failure, such as a power failure, data in the memory device may be lost).” [col. 11, lines 28-37] “either master storage node 300 or, or alternatively, slave storage node(s) 310 may perform sending data chunks from the in-memory volume snapshot buffer to the remote snapshot data store as part of the snapshot operation. For instance, slave storage node(s) 310 may send data chunks from the in-memory volume snapshot buffer as part of a failover mechanism, where the master storage node 300 has failed and/or otherwise lost data in the in-memory volume snapshot buffer at the master storage node 300.”) and the detecting the node has been removed is the failover of the master storage node, meaning that it could have lost power (it has been removed)
Regarding claim 12, Peelen discloses:
One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause: maintaining, by a map-storing node of a plurality of map-storing nodes in a database system, a mapping that indicates: a plurality of chunks of data at in each peer node as each insertion corresponds to an available chunk that is cached.”) and the table maps the storage of chunks within all of the individual cache managers in each peer node (map-storing nodes); further, Fig. 5A, 540 shows a chunk and the metadata of the chunk that is stored for each chunk in the table shown in Fig. 5B which includes a chunk ID, and timestamp (registration timestamp) that indicates when the metadata was updated which corresponds to a chunk being inserted or deleted to the particular node;
for each chunk of the plurality of chunks of data: one or more host nodes assigned to said each chunk, and for each host node, other than the map-storing node, of the one or more host nodes assigned to said each chunk, a registration timestamp corresponding to a time when the map-storing node established that said each host node was a host of said each chunk at 
loading, by the map-storing node, one or more local chunks of the plurality of chunks into volatile memory of the map-storing node at least by ([0058] “Metadata tables can be maintained in in-memory of a peer node. An in-memory table on each peer node can correspond to each data download. The table can include several portions (e.g., a global sorted chunk list, an insertion table, and a deletion table).” [0043] “With reference to the head phase, at the start of the download, all nodes can be empty with source data. As such, the nodes can then 
storing, by the map-storing node in the mapping, as the registration time stamp for each local chunk of the one or more local chunks, a time of completion of loading of said each local chunk into the volatile memory at least by ([0054] “the metadata component 380 stores and communicates metadata tables” [0056] “The metadata component 380 is also responsible for managing entries in the metadata table based on chunks (e.g., chunk 1 540) transferred to a node. The metadata entry can be associated several defined fields that define attributes of the metadata entry. By way of example, fields can include a property field (e.g., Download ID, Node ID, Chunk ID, Timestamp, and IsInsertion) corresponding to a type field (Download ID, std::string, uint32_t, unint64_t, and bool), and a description field. The Download ID indicates an identifier for the download, the Node ID indicates an identifier for the node on which the metadata entry originates, the Chunk ID indicates a particular chunk of a plurality of chunks associated with a download, a time stamp indicates a time when the metadata change occurred and an IsInsertion indicate whether the change is an insertion or deletion change. It is contemplated that when a chunk is inserted into the cache or deleted from the cache, a corresponding metadata entry can be generated. The metadata entry can be propagated to peer nodes after a synchronization operation. [0057] “A timestamp can be attached to each metadata entry. Timestamps can be durable and can also persist across 
in response to a re-distribution event, determining a first set of one or more chunks, of the plurality of chunks…; … determining, by the map-storing node, at least one additional host node for said each chunk at least by ([0055] “The metadata component adds a new row to the table when a new peer node is added to the peer group, and also adds a new metadata table for a new download.” [0062] discloses an initializing operation which performs actions for building the metadata entry table for a node, such as for a new node or during failover (re-distribution event) which includes detecting pre-cached chunks (first set of one or more chunks) and all metadata entries by retrieving tables from the existing peer nodes when the node joins for the chunks and metadata entries which are to be loaded onto the new node’s metadata table by the metadata component);
each map-storing node, of the plurality of map-storing nodes, updating the mapping to indicate the at least one additional host node and an additional registration timestamp for said each chunk for the at least one additional host node at least by ([0056] “It is contemplated that when a chunk is inserted into the cache or deleted from the cache, a corresponding metadata entry can be generated. The metadata entry can be propagated to peer nodes after a 
Peelen fails to disclose “in response to a re-distribution event, determining a first set of one or more chunks, of the plurality of chunks, affected by the re-distribution event; for each chunk of the first set of chunks: determining, by the map-storing node, at least one additional host node for said each chunk”
However, Wei teaches the above limitation at least by ([col. 11, lines 28-37] “either master storage node 300 or, or alternatively, slave storage node(s) 310 may perform sending data chunks from the in-memory volume snapshot buffer to the remote snapshot data store as part of the snapshot operation. For instance, slave storage node(s) 310 may send data chunks from the in-memory volume snapshot buffer as part of a failover mechanism, where the master storage node 300 has failed and/or otherwise lost data in the in-memory volume snapshot buffer at the master storage node 300.”) and the first set of chunks are the chunks sent to the remote snapshot data store (one additional host node for the chunk) upon failover of the master storage node.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Wei into the teaching of Peelen because the references similarly disclose the processing portions of data files, such as chunks. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Peelen to further include the determining of chunks affected by a node failure and subsequently redistributing the chunks as in Wei in order to preserve the integrity of the data and avoid any potential losses due to node failures or other errors (Wei, [col. 11, lines 32-37]).
Claims 13-14, 17-19 recite similar claim limitations as the method of claims 2-3, 6-8, except that they set forth the claimed invention as one or more non-transitory computer-readable media, as such they are rejected for the same reasons as applied hereinabove.

Claims 4-5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peelen (US  2016/0301751) in view of Wei (US 9,405,483) and further in view of He (US 8,719,462).
As per claim 4, claim 1 is incorporated, Peelen further discloses:
further comprising: for each map-storing node of the plurality of map-storing nodes [0059] “The table can further include an insertion table 560 that contains all insertion metadata entries generated by the node itself and peer nodes. The table can reflect the view of all individual cache manager (e.g., cache manager 332) in each peer node as each insertion corresponds to an available 
Peelen, Wei fail to disclose “for each map-storing node of the plurality of map-storing nodes, storing a global completion timestamp that indicates when all host nodes completed loading one or more assigned chunks, of the plurality of chunks, into their respective volatile memories; in response to the re-distribution event, for each map-storing node of the plurality of map- storing nodes, storing an updated global completion timestamp that indicates when the at least one additional host node completed loading one or more assigned chunks, of the first set of chunks, into their respective volatile memories”
However, He teaches the following limitations, for each map-storing node …, storing a global completion timestamp that indicates when all host nodes completed loading one or more assigned chunks, of the plurality of chunks, into their respective volatile memories at least by ([col. 1, lines 22-33] “The processing circuit is configured to retrieve log file data from the data storage device and to create a bundle comprising a plurality of data chunks using the log file data. The processing circuit is further configured to assign the bundle to a first processing pipeline of a set of multiple processing pipelines in response to a request from the first processing pipeline. The processing circuit is further configured to store a global available timestamp for the bundle upon assigning the bundle to the first processing pipeline. The global available timestamp is a time threshold before which the bundle is ineligible to be assigned to any of the multiple processing pipelines.” [col. 9, lines 45-50] “The bundles may then be 
in response to the re-distribution event, for each map-storing node of the plurality of map- storing nodes, storing an updated global completion timestamp that indicates when the at least one additional host node completed loading one or more assigned chunks, of the first set of chunks, into their respective volatile memories at least by ([Fig. 4] shows that the bundle processing pipeline is stored within the memory of each processing site [col. 12, lines 54-56] “Once a bundle is assigned to a particular processing site, the GAT and PAT of the bundle may be updated by GAT module 318 and PAT module 320, respectively.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of He into the teaching of Peelen, Wei because the references similarly disclose the processing portions of data files, such as chunks. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the maintaining of global 
As per claim 5, claim 1 is incorporated, Peelen further discloses:
further comprising: for each map-storing node of the plurality of map-storing nodes [0059] “The table can further include an insertion table 560 that contains all insertion metadata entries generated by the node itself and peer nodes. The table can reflect the view of all individual cache manager (e.g., cache manager 332) in each peer node as each insertion corresponds to an available chunk that is cached.”) and the plurality of map-storing nodes are the peer nodes;
Peelen, Wei fail to disclose “for each map-storing node of the plurality of map-storing nodes, storing, for each chunk of the plurality of chunks, a respective global completion timestamp that indicates when all host nodes assigned to said each chunk completed loading said each chunk into their respective volatile memories; in response to the re-distribution event, for each map-storing node of the plurality of map-storing nodes, storing, for each chunk of the first set of chunks, an updated global completion timestamp that indicates when one or more additional host nodes assigned to said each chunk completed loading said each chunk into their respective volatile memories”
However, He teaches the following limitations, for each map-storing node …, storing, for each chunk of the plurality of chunks, a respective global completion timestamp that indicates when all host nodes assigned to said each chunk completed loading said each chunk into their respective volatile memories at least by ([col. 1, lines 22-33] “The processing circuit is configured to retrieve log file data from the data storage device and to create a bundle comprising a plurality of data chunks using the log file data. The processing circuit is further configured to assign the bundle to a first processing pipeline of a set of multiple processing pipelines in response to a request from the first processing pipeline. The processing circuit is further configured to store a global available timestamp for the bundle upon assigning the bundle to the first processing pipeline. The global available timestamp is a time threshold before which the bundle is ineligible to be assigned to any of the multiple processing pipelines.” [col. 9, lines 45-50] “The bundles may then be assigned to a pipeline (e.g., one or more processing sites 204) for processing. Processing sites 204 may process the data and store the data in one or more log databases 206. In the present disclosure, the terms “pipeline” and “processing site” may be interchangeable.” [Fig. 4] shows that the bundle processing pipeline is stored within the memory of each processing site) and the global completion timestamp is the global available timestamp for which a bundle of chunks are available to be assigned (completed loading one more assigned chunks) to other pipeslines/sites;
in response to the re-distribution event, for each map-storing node of the plurality of map-storing nodes, storing, for each chunk of the first set of chunks, an updated global completion timestamp that indicates when one or more additional host nodes assigned to said each chunk completed loading said each chunk into their respective volatile memories at least by updated by GAT module 318 and PAT module 320, respectively.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of He into the teaching of Peelen, Wei because the references similarly disclose the processing portions of data files, such as chunks. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the maintaining of global completion timestamps as in He in order to maintain a global consistency across all of the nodes storing the chunks.
Claims 15-16 recite similar claim limitations as the method of claims 4-5, except that they set forth the claimed invention as one or more non-transitory computer-readable media, as such they are rejected for the same reasons as applied hereinabove.


Claims 9-11, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peelen (US  2016/0301751) in view of Wei (US 9,405,483) and further in view of Lee (US 2016/0371356).
As per claim 9, claim 7 is incorporated, Peelen, Wei fail to disclose “wherein the one or more host nodes assigned to the particular chunk include a first host node where a registration time of the first host node is greater than the global completion time and a second host node where a registration time of the second host node is less than the global completion time, and wherein the selecting a particular host node involves selecting the second host node over the first host node”
However, Lee teaches the following limitations, wherein the one or more host nodes assigned to the particular chunk include a first host node where a registration time of the first host node is greater than the global completion time at least by ([0082] “As seen in FIG. 5, T1's change will not be visible to S1, as the STS of 10 for S1 is less than the CID of 11 for T1. However, because S1 acquires a STS of 21 from node 520, and that is equal to or greater than the CID for T2, 21, on node 520, T2's change will be visible to S1.” [0063] discloses that CID can be assigned from GCT),
and a second host node where a registration time of the second host node is less than the global completion time at least by ([0124] “Write transaction T2 executed at worker node 1320 in process 1340 will increment GCT to 32 and set CID(T2)=32. Thus, both of T1 and T2's changes, with respective CIDs of 31 and 32, will not be visible to S1, which carries with it the initially assigned STS of 30 when it executes at node 1320 at process 1345, which is less than the CIDs of T1 and T2.”),
and wherein the selecting a particular host node involves selecting the second host node over the first host node at least by ([0074] “A multi-node query, S1, accesses tables at node 410 and node 420.” [0075] “When write transaction T1 executes at node 420, at block 440, LCT2 increments to 21, which 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Peelen, Wei because the references similarly disclose the processing files or portions of data files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the selecting of host nodes based on global timestamps as in Lee in order to access the most recent and accurate data.
As per claim 10, claim 7 is incorporated, Peelen, Wei fail to disclose “wherein the one or more host nodes assigned to the particular chunk include a first host node where a startup time of the first host node is greater than a registration time corresponding to the first host node and a second host node where a startup time of the second host node is less than a registration time corresponding to the second host node, and wherein the selecting the particular host node involves selecting the second host node over the first host node”
However, Lee teaches the following limitations, wherein the one or more host nodes assigned to the particular chunk include a first host node where a startup time of the first host node is greater than a registration time corresponding to the first host node at least by ([0082] “As seen in FIG. 5, T1's change will not be visible to S1, as the STS of 10 for S1 is less than the CID of 11 for T1. However, because S1 acquires a STS of 21 from node 520, greater than the CID for T2, 21, on node 520, T2's change will be visible to S1.” [0063] discloses that STS is assigned from GCT or LCT when the snapshot starts (startup time)); further, the examiner is interpreting the term “startup time” under it’s broadest reasonable interpretation despite an explicit definition being given for a “startup timestamp” in the applicant’s specification because the terms are not the same and “a startup time” is a broader term than a “startup timestamp”,
and a second host node where a startup time of the second host node is less than a registration time corresponding to the second host node at least by ([0124] “Write transaction T2 executed at worker node 1320 in process 1340 will increment GCT to 32 and set CID(T2)=32. Thus, both of T1 and T2's changes, with respective CIDs of 31 and 32, will not be visible to S1, which carries with it the initially assigned STS of 30 when it executes at node 1320 at process 1345, which is less than the CIDs of T1 and T2.”),
and wherein the selecting the particular host node involves selecting the second host node over the first host node at least by ([0074] “A multi-node query, S1, accesses tables at node 410 and node 420.” [0075] “When write transaction T1 executes at node 420, at block 440, LCT2 increments to 21, which is also the value assigned to the CID for T2 at node 420.”) and the second node is node 420.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Peelen, Wei because the references 
As per claim 11, claim 7 is incorporated, Peelen, Wei fail to disclose “wherein the one or more host nodes assigned to the particular chunk include a first host node where a startup time of the first host node is greater than a registration time corresponding to the first host node and a second host node where a startup time of the second host node is lesser than a registration time corresponding to the second host, and wherein the selecting a particular host node involves selecting the second host node over the first host node”
However, Lee teaches the following limitations, wherein the one or more host nodes assigned to the particular chunk include a first host node where a startup time of the first host node is greater than a registration time corresponding to the first host node at least by ([0082] “As seen in FIG. 5, T1's change will not be visible to S1, as the STS of 10 for S1 is less than the CID of 11 for T1. However, because S1 acquires a STS of 21 from node 520, and that is equal to or greater than the CID for T2, 21, on node 520, T2's change will be visible to S1.” [0063] discloses that STS is assigned from GCT or LCT when the snapshot starts (startup time)); further, the examiner is interpreting the term “startup time” under it’s broadest reasonable interpretation despite an explicit definition being given for a “startup timestamp” in the applicant’s 
and a second host node where a startup time of the second host node is lesser than a registration time corresponding to the second host at least by ([0124] “Write transaction T2 executed at worker node 1320 in process 1340 will increment GCT to 32 and set CID(T2)=32. Thus, both of T1 and T2's changes, with respective CIDs of 31 and 32, will not be visible to S1, which carries with it the initially assigned STS of 30 when it executes at node 1320 at process 1345, which is less than the CIDs of T1 and T2.”),
and wherein the selecting a particular host node involves selecting the second host node over the first host node at least by ([0074] “A multi-node query, S1, accesses tables at node 410 and node 420.” [0075] “When write transaction T1 executes at node 420, at block 440, LCT2 increments to 21, which is also the value assigned to the CID for T2 at node 420.”) and the second node is node 420.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into the teaching of Peelen, Wei because the references similarly disclose the processing files or portions of data files. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the selecting of host nodes based on global timestamps as in Lee in order to access the most recent and accurate data.
Claims 20-22 recite similar claim limitations as the method of claims 9-11, except that they set forth the claimed invention as one or more non-transitory computer-readable media, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 11/23/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 11, applicant argues that the loading of a chunk into volatile memory is not a mental process.
In response to the preceding argument, examiner respectfully submits that, in the current 101 rejection, the “loading” limitation recites insignificant extra-solution activity that is well-understood routine and conventionally known in the art. That is, the examiner has not currently or previously stated that this limitation recites a mental process, therefore, the applicant’s argument is moot.
Regarding 35 USC 103, on pg. 12, applicant argues that Peelen fails to disclose recording, as a registration timestamp, a time of completion of loading of said each local chunk into the volatile memory.
In response to the preceding argument, examiner respectfully submits that, as an initial matter, the claims do not specifically state “recording…”. However, Peelen does disclose “storing, by the map-storing node in the mapping, as the registration time stamp for each local chunk of the one or more local chunks, a time of completion of loading of said each local chunk into the volatile memory” at least by ([0054], [0056] 
Regarding 35 USC 103, applicant’s remaining arguments are moot, because the other references discussed are not relied upon by the examiner to disclose the “loading” or “storing” limitations because Peelen is not deficient of these teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169